Mercure, J. (concurring in part and dissenting in part).
Because I conclude that Supreme Court should have granted defendants’ cross motion in its entirety, I am constrained to dissent from so much of the majority’s determination as would impose liability under Labor Law § 240 (1).
Patently, despite the fact that plaintiff Joseph M. Sasso (hereinafter plaintiff) was working on a scaffold at the time he injured his back, his injuries did not result from "an elevation-related” risk within the purview of Labor Law § 240 (1) (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 500-501; Rocovich v Consolidated Edison Co., 78 NY2d 509, 513-515). In reaching a contrary conclusion, it is my view that this Court once again commits the error it made in Ross v Curtis-Palmer Hydro-Elec. Co. (180 AD2d 385, 390, mod 81 NY2d 494, supra) by imposing section 240 liability in a case where the injuries did not result from the "special hazards” of falling workers or objects (see, Misseritti v Mark IV Constr. Co., 86 NY2d 487, 490; Rocovich v Consolidated Edison Co., supra, at 513-514; compare, Wensley v Argonox Constr. Corp., 228 AD2d 823, lv dismissed 89 NY2d 861; Mattison v Wilmot, 228 AD2d 991, lv dismissed 89 NY2d 917). Here, the scaffold plaintiff used was equipped with a secure railing, which completely fulfilled its function of preventing plaintiff from falling. As for the claim that the scaffold was improperly placed and caused or contributed to plaintiff being pulled or yanked by the falling sheet-rock, I merely note the language of Ross that: "The right of recovery afforded by the statute does not extend to other types of harm, even if the harm in question was caused by an inadequate, malfunctioning or defectively designed scaffold, stay or hoist” (Ross v Curtis-Palmer Hydro-Elec. Co., supra, at 501).
*802I would dismiss all of plaintiffs’ claims.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied the cross motion with regard to the second, third, fourth and sixth causes of action, and so much of the seventh cause of action as alleges a violation of Labor Law §§ 200 and 241 (6); cross motion granted to that extent, partial summary judgment awarded to defendant and said claims are dismissed; and, as so modified, affirmed.